Citation Nr: 1516930	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for nocturnal epilepsy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2007 until January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at an April 2011 video conference hearing held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims folder.

This matter was previously remanded by the Board in March 2014 and July 2013 for further development. The RO has complied with the Board's remands by providing a VA medical examination in October 2014.


FINDING OF FACT

The Veteran's nocturnal epilepsy is related to active service.


CONCLUSION OF LAW

The criteria for service connection for nocturnal epilepsy have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in February 2008.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and statements in support of the Veteran's claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in October 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. An October 2014 VA medical examination reflects the Veteran has been diagnosed with a seizure disorder, epilepsy. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he experienced a seizure. The claims folder reflects that the Veteran was treated for a seizure disorder. (See September and November chronological record of medical care). The Board finds that based on the above evidence, the Veteran's assertion that he experienced a seizure in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). 

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Veteran avers that his nocturnal epilepsy is due to or aggravated by his military service. In the October 2014 VA medical examination, the examiner opined that the Veteran's nocturnal epilepsy more likely than not pre-existed prior to his military service. The examiner noted that the Veteran's first seizure was when he was 19, prior to his military service. The examiner further opined that it is less likely as not that the Veteran's nocturnal epilepsy worsened during service. The examiner noted that the worsening of the Veteran's epilepsy was due to noncompliance of taking anticonvulsant medications prescribed.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014). Here, the Veteran's August 2006 enlistment examination reflects no defects or diagnoses prior to service nor does the claims folder contain clear and unmistakable evidence that the Veteran's nocturnal epilepsy was not aggravated by service. As such, the Veteran must be presumed sound upon entrance. 

The October 2014 examiner noted that the Veteran's nocturnal epilepsy worsened while in service. The examiner further explained that the medication prescribed to the Veteran while in service did not work as well as his current medication, which completely controls his seizures. 

In light of the Veteran's confirmed in-service incurrence (in-service seizure), the objective clinical medical evidence , and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for nocturnal epilepsy and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for nocturnal epilepsy is granted.



ORDER

Entitlement to service connection for nocturnal epilepsy is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


